Citation Nr: 0902120	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a 
generalized anxiety disorder with depression and dementia.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1954.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew the appeal for a rating in excess of 70 
percent for a generalized anxiety disorder with depression 
and dementia.

2.  The veteran's service-connected generalized anxiety 
disorder with depression and dementia is of such severity as 
to preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of a rating in excess of 70 percent for a 
generalized anxiety disorder with depression and dementia 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for the assignment of a TDIU due to a 
service- connected disability have been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.3, 4.15, 4.16, 4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Generalized Anxiety Disorder With 
Depression And Dementia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In October 2007, the veteran submitted a substantive appeal 
with respect to his TDIU claim.  In this correspondence, he 
also expressed his desire to withdraw from appellate review 
his claim for a rating in excess of 70 percent for a 
generalized anxiety disorder with depression and dementia.  
Specifically, he indicated that he was "satisfied with the 
70% evaluation for [his] service connected anxiety disorder" 
but wished to "continue to disagree with the denial of 
entitlement to unemployability."

The veteran has withdrawn his appeal regarding his increased 
rating claim, and, hence, there remains no allegation of 
error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.

II.  TDIU 

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for a generalized anxiety 
disorder with depression and dementia, which is evaluated as 
70 percent disabling, effective February 28, 2005.  As such, 
the veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether his service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disorder, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's formal claim for TDIU submitted in November 
2006 indicated that he had been unemployed since the 1990's.  
At a June 2007 hearing, he testified that he had not worked 
for approximately 8 or 10 years.  He contends that his 
service-connected disability renders him unemployable.  The 
Board acknowledges that he has several non-service-connected 
disabilities in addition to his service-connected disability 
and has been receiving non-service connected pension since 
June 1992.  

The veteran has maintained that he cannot work, primarily 
because of his service-connected psychological disorder.  At 
his March 2005 VA examination he indicated that from July 
1954 to 1997 he had worked on a farm as a laborer.  He 
continued, stating that in 1997, his nervous condition became 
worse with feelings of tension most of the time, depression, 
irritability, poor concentration, restlessness, fatigability, 
and trouble sleeping.  

A review of the record indicates that the veteran once again 
became employed in 1999.  His employment appears to have been 
of a short duration.  The veteran's former employer, for this 
short period of time, submitted a statement in January 2007 
indicating that the veteran had "tried to work but [that] 
equipment, noise and responsibilities made him too nervous to 
handle the job" and that he "would become distraught, 
distant and uncommunicative."  

The Board acknowledges that, following a December 2006 VA 
mental disorders examination, the examiner concluded that the 
veteran's generalized anxiety disorder had not resulted in 
total occupational impairment, deficiencies in work, reduced 
reliability and productivity, or occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks.  Rather, the examiner believed that the 
veteran's generalized anxiety disorder is manifested by 
transient and mild signs and symptoms that decrease work 
efficiency only during periods of significant stress.  

Significantly, however, the examiner's conclusions appear, at 
least in part, to be based on the veteran's age.  In response 
to a question for specific examples, the examiner simply 
noted that the veteran was "retired."  [Under criteria set 
forth under 38 C.F.R. § 4.19, age may not be considered as a 
factor in evaluating unemployability in service-connected 
claims.]  

Moreover, subsequent mental status evaluations consistently 
demonstrate the veteran's impaired concentration, recent 
memory impairment, infrequent hallucinations, and anxious 
mood with a congruent effect.  Further-and of particular 
significance to the Board-is the veteran's former employer's 
recent statement that the veteran had "tried to work but 
[that] equipment, noise and responsibilities made him too 
nervous to handle the job" and that he "would become 
distraught, distant and uncommunicative."  

Based on this evidence, the Board finds that the veteran is 
unemployable based on the nature and severity of his service-
connected generalized anxiety disorder with depression and 
dementia.  In other words, the severity of this disability 
precludes him from securing or following a substantially 
gainful occupation.  In reaching this decision, the Board has 
resolved all reasonable doubt in favor of the veteran.  
Accordingly, a TDIU is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the TDIU benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

The claim for a rating in excess of 70 percent for a 
generalized anxiety disorder with depression and dementia is 
dismissed without prejudice.

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


